UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7695


JESSIE L. BRADSHAW,

                 Petitioner - Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00654-JLK-RSB)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie L. Bradshaw, Appellant Pro Se. Donald Eldridge Jeffrey,
III,   Assistant  Attorney  General, Richmond,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jessie L. Bradshaw seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bradshaw has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3